DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant’s Brief on Appeal, filed 03/02/2021, has been entered.

    In view of the Appeal Brief, filed on 03/02/2021, PROSECUTION IS HEREBY REOPENED.
    A New Ground of Rejection is set forth below.

    The previous obviousness rejection under 35 USC 103 has been withdrawn.

     A New Grounds of Rejection under 35 USC 103 has been instated.

      The rejection under 35 USC 112 written description is maintained with the addition of references.

      New Grounds of Rejection under non-statutory double patenting have been added. 

    Here, evidence has been added to the rejection to address applicant’s arguments in conjunction with the Declaration 

     To avoid abandonment of the application, appellant must exercise one of the following two options:
     (1) File a reply under 37 CFR 1.111 (if the Office Acton is non-final) or a reply under 37    
           CFR 1.113 (if this Office Action is final); or
     (2) Initiate a new appeal by filing a Notice of Appeal under 37 CFR 41.31 followed by an   
           Appeal Brief under 37 CFR 41.37.  The previously paid Notice of Appeal fee and Appeal 
           Brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

     A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below: 
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                                        

3.  Claims 1-3 are pending.

     Claims 4-39 have been canceled.

     As noted previously, applicant's election without prejudice of a method comprising administering a single antibody, which is a non-bispecific anti-C1q antibody in the Response To Election of Invention Requirement, filed 09/06/2017, has been acknowledged

s 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

    Applicant’s arguments, filed 03/02/2021, have been fully considered but have not been found convincing essentially for the reasons of record / herein.
    Applicant’s arguments and the examiner’s rebuttal are essentially the same of record.

    Applicant’s arguments in conjunction with certain legal citations (e.g., Capon, LizardTech, GPAC, Rochester, Rasmussen, Herschler, Regents of UC, Amgen v. Sanofi, and Jayakrishna Ambati and MPEP 2163, filed 11/08/2019, have been fully considered but have not been found convincing essentially for the reasons of record / herein.

    Applicant’s arguments and the examiner’s rebuttal are essentially the same of record / herein.

     In contrast to applicant’s arguments that a claim will not be invalidated on section 112 grounds simply because the embodiment of the specification do not contain examples explicitly covering the full scope of the claim language, that is it unnecessary to spell out every detail of the invention,
     that the disclosure of the specification demonstrates possession of the claimed invention as of its priority date (e.g. Tuzun, Wasiliu, Lu, Koolwijk, etc.),  noting the claims are drawn to methods comprising an anti-C1q antibody leading to possession of the claimed invention at the time of filing and not to particular antibodies,
      that there a wide range of inhibitory antibodies against C1q known as a known class of antibodies with well-understood functions at the time the invention was filed (e.g., versus rejection base upon Rochester, Amgen v. Sanofi) and
       that it is unimportant how the activity of C1q is blocked and that applicant is in possession of claimed methods as applicable to all anti-C1q antibodies
     so long as the administered antibody an anti-C1q antibody, it is unimportant what region of the C1 antibody binds to;
    the following is noted. 

     It is maintained that the outstanding 112 written description of record is maintained for the reasons of record / herein.

    Again it is maintained that applicant has not sufficiently addressed the written description rejection and the rebuttal(s) of record, including the analysis, case law and USPTO Memo. 

     In contrast to applicant’s arguments stating the claims are drawn to methods of treatment and not antibody products, the applicability of the written description applies to the antibodies regardless whether the claims are drawn to antibodies as products or whether the claims are drawn to same antibodies in methods.



    While the claims here are directed to methods of using antibodies, rather than the antibodies themselves; the same standard applies with regard to the written description requirement. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916,926 (Fed. Cir. 2004):

   Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.   In University of Rochester, the "claimed method depend[ed] upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment." Id. ( citation omitted). Similarly here, the claimed methods cannot be practiced without antibodies having the inhibiting or blocking activities recited in the claims.      
     Applicant's argument that the claims are adequately described because they are directed to a method, not a composition of matter, is therefore unpersuasive.

    Again, in contrast to applicant’s arguments that the description of the claimed genus by reciting features common to the members of the genus, which features constitute a substantial portion of the genus, that is the function of these antibodies that is relevant to the claimed invention, not the particulars of their structure, other than the basic structural features common to the class of biomolecules known as antibodies, including reliance upon examples of known anti-C1q antibodies and Examples in the specification and known methods of generating and identifying antibodies of interest (e.g., anti-C1q antibodies);  
     it is maintained that there is insufficient written description of the required  kind of structure-identifying information about the corresponding makeup of the claimed anti-C1q antibodies to demonstrate possession. 

    Again, applicant’s arguments clearly state the particulars of the structure of the claims anti-C1q is not relevant. 

     “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 
    See Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

     “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.

     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted.



Amgen at page 1358).

     In contrast to applicant’s arguments and disclosure of an anti-C1q antibody (4A4B11 antibody) that the skilled artisan would understand that the inventors were in possession of the claimed method as applicable to all anti-C1q antibodies, the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus and/or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of anti-C1q antibodies. 

    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).  

    Applicant has relied upon screening and generating anti-C1q antibodies encompassing various structural and functional attributes as well as various specificities in the absence of structural / functional correlation and a representative number of species in the scope of the claimed anti-C1q antibodies required in the claimed methods.

    An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

    Here, applicant is claiming methods of administering anti-C1q antibodies by describing the anti-C1q antibodies in methods of treatment, but does not describe the structure-identifying information about the claimed anti-C1q antibodies, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed anti-C1q antibodies themselves.

    Note that the claims do not recite and the specification does not provide sufficient written description of the structure-identifying anti-C1q antibodies and representative number of species, including the reliance upon the following references.

    As addressed previously and above in response to applicant’s arguments based upon an asserted wide range of anti-Clq antibodies were well known in the art at the time of filing. For example, see Wasiliu et al. (Hybridoma. 1989; 8(6):615-22) (1449), Lu et al. (Mol Vis. 2010; 16:1936-48) (1449), and Koolwijk et al. (Mol Immunol. 1991; 28(6):567-76)(1449) in addition, US Patent 4,595,654 (1449) further details anti-Clq antibodies including 4A4B11,
     the following is noted.

      As indicated previously that the 4A4B11 antibody (also referred to as C1qmAb) is the sole anti-C1q antibody disclosed in the specification as filed, which does refer to U.S. Patent No. 4,595,654 (see paragraphs [0106], [0230], [0234], [0236], [0241]-[0251]). 

    it is noted that Reckel et al. (U.S. Patent No. 4,595,654) appears to be directed to anti-C1q antibodies that bind and detect C1q and not inhibitory anti-C1q antibodies, which are required for the claimed methods
    that Tuzun response that an anti-C1q antibody can reduce serum C1q levels and treat experimental autoimmune myasthenia gravis under defined conditions, but does not provide sufficient information as to the structure, fine specificity and properties (other than anti-C1q antibody) to provide support written support of genus of anti-C1q antibodies
    that Wasilu teach anti-C1q antibodies, but noted the importance of isotype, affinity and epitopes, which are useful as tool to perform purification and analyze the role of C1q in T cell depletion,
    that Lu appears to be drawn to the applicability of anti-C1q antibodies for detection assays and not for inhibitory functions
    that Koolwijk teach the importance of isotypes in complement binding and activations and mediating lysis of antigen-coated erythrocytes, but does not appear to describe such antibodies in the treatment of reduced serum levels, etc.,
    that Heinz et al. teach anti-mouse macrophage antibodies recognize the globular portions of C1q, a subcomponent of the first component of complement, including the relevance of antigenic determinant and conformational changes to C1q and its associated with C1r and C1s and the importance and importance for testing specificity and function of such antibodies.

     With respect to the diversity of specificities and functions of anti-C1q antibodies,
      the following disclosure of the instant specification and references have been added to the written description rejection. 

     The instant specification disclose that the antibody binds human C1q, including the antibody inhibits is a neutralizing C1q, inhibits the interaction between C1q and an autoantibody or between C1q and C1r or between C1q and C1s including inhibits the classical complement activation pathways and/or inhibits the alternative complement activations pathway and/or complement-dependent activation pathway or does not inhibits the lectin complement pathway and/or inhibits autoantibody and complement dependent cytotoxicity (e.g., see paragraphs [0008]-[0011], [0013]).

     Note that non-limiting example of a complement factor recognized by antibodies of this invention is human C1q, including the three polypeptide chains A, B and/or C and combinations / homologs thereof (e.g., see paragraphs [0095]-[0096] of the specification), which is indicative a broad number of antibody specificities in addition a large genus of anti-C1q antibodies themselves,
     anti-C1q antibodies have a variety of specificities and functional activities (e.g., see Anti-C1q, anti-C1r and anti-C1s antibodies in paragraphs [0101]-[0119]),
      including inhibiting the alternative complement activation pathway, CDCC activation pathway, lectin complement activation pathway and autoantibody-dependent cytotoxicity as well as having a KD from 100 nM or 0.005 nM or less than 0.005 nM and multiple specificities encompassed by the instant specification,


     Gadjeva et al. (Interaction of Human C1q with IgG and IgM: Revisited; Biochemistry 47: 13093-13102, 2008) teach Interaction of Human C1q with IgG and IgM, including that the first step of activation of the classical complement pathway involved the binding of the globular C1q domain to the antigen-bound IgG or IgM, including comparing immunoglobulin binding properties of C1q-individual globular modules of A/C chains and using antibodies known as potent inhibitors of C1q-IgG and IgM interactions in epitope mapping analysis, exhibiting different locations of epitopes and varying abilities of both antibodies to bind and varying abilities of both antibodies to bind C1q and C1q IgM complexes, C1q recognizes a great variety of ligands and are highly diverse in their overall structure and charge pattern, resulting in a wide range of immunologically important events, including the bouquet-of-tulip structure of C1q associated with different surface charge pattern and the spatial orientation, including that certain epitopes are only initially engaged in the interaction between C1q and IgG and does not participate in the formation of the final complex C1q, and HAIgG, once the latter is formed, once the latter is formed, the epitope for scFv3(v) becomes available for interaction, that interaction of C1q with IgG is a process developing in phases, including that formation of the C1a-IgM complex sites differ, where the interaction of C1q with immunoglobulin appears to proceed initially via differentiation involvement of resides residing with the apical areas of C1q and bind via residues from the exposed side part of fhB for IgG and or residues located near the epitope of scFv10 for IgM epitope (see entire document, Abstract, Introduction, Materials and Methods, Results, Discussion).

     In teaching C1q-targeted monoclonal antibody prevents complement-dependent cytotoxicity and neuropathology in in vitro and mouse Phuan et al. (Acta Neuropathol 125(6): 829-840, June 2013) (doi:10.1007/s00401-013-1128-3) (1449; #CB**),
      Phuan reports a neutralizing antibody monoclonal antibody against the C1q proteins in the classical complement pathway prevents AQP4 autoantibody-dependent CDC in cell cultures and neuromyelitis optica (NMO) lesions in ex vivo spinal cord slices cultures and in mice, that a monoclonal antibody against human C1q with 11 nM binding affinity (comparable to various approved monoclonal antibody therapeutics) prevented CDC caused by NMO patients serum in AQP4-transfected cells and primary astrocyte cultures and prevented CDC produced by natural killer cells and targeting of C1q inhibits the classical complement pathway directly and causes secondary inhibition of CDC and the alternative complement pathway (see entire document, including Abstract, Introduction, Materials and Methods, Discussion; Figures 1-6)
     including the Characterization of C1qmab, including determine a dissociation constant as 11nM (high-affinity), that the stoichiometry of C1qmab was measured, which was not predicable a priori because of the multi-valency of both the antibody and antigen whether C1qmab binds to C1q in a bivalent of monovalent manner is not determined, showed additive but not synergistic did not show synergy with C1smAb1, that C1q antibody inhibits CDC but not ADCC;

      including the Discussion that the mouse data should be viewed cautiously as the available mouse models of NMO are somewhat artificial in that they required intracerebral injection continuous infusion of NMO antibody and human complement, were unable to demonstrate efficacy of intraperitoneally administered C1qmab perhaps in mouse models despite obtaining high serum concentrations because of limited penetration into the brain during NMO lesion formation, 
     including several caveats with respect the potential efficacy of C1q-targeted antibody therapy in NMO, is c1q secretion by astrocytes and microglia cells in brain, whose inhibition would require adequate penetration of C1 antibody into the CNS at active NMO lesions,
     as with antibody therapeutics in general, there are challenges in the generation and formulation of a humanized, non-immunogenic antibody with appropriate pharmacokinetics in humans and human clinical trials are needed to show efficacy of C1q-targeted antibody therapy in NMO and to compare with current therapies. 

     In contrast to applicant’s arguments and unsupported conclusory statements that there a wide range of inhibitory antibodies against C1q known as a known class of antibodies with well-understood functions that satisfy, that it is unimportant how the activity of C1q is blocked and that applicant is in possession of claimed methods as applicable to all ant-C1q antibodies so long as the administered antibody an anti-C1q antibody, it is unimportant what region of the C1 antibody binds to;
     it is maintained that applicant has not established sufficient possession of the claimed anti-C1q antibody as it applies to the scope of structure-identifying information encompassed by structure-function correlation and representative species of the claimed anti-C1q antibodies, 
    given the polymorphism of antibodies, the absence of structure-identifying information encompassed by structure-function correlation of the anti-C1q antibodies, the variability of structure and function of the specificity / epitope specificity, the antigen and anti-C1q antibodies, including the limitations and caveats associated with methods of reducing the risk of developing or treating NMO.

      The instant disclosure as well as these references relies upon applicant do not describe the structure-identifying information about the claimed anti-C1q antibodies, including the variations in specificity to multiple epitopes and functional properties, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed anti-C1q antibodies that reduce risk or developing or treating NMO themselves.

     Note that applicant not sufficiently address that applicant’s reliance upon these anti-C1q antibodies have the properties / structure-function relationship for the claimed anti-C1q antibodies of the claimed methods.  The art recognizes a variety of functions of C1q, and thus even though applicant points to evidence that multiple anti-C1q antibodies exist, this does not indicate that any such antibody has the properties necessary to work in the claimed methods.

     Attorney argument cannot take the place of evidence lacking in the record.




      Applicant’s arguments are the very features that the Court has cautioned against in the analysis of written description, including the written description of antibodies. 

    The following is set forth for convenience and clarity.

    The recitation of the claimed anti-C1q antibodies that bind mammalian C1q that reduce risk or treating neuromyelitis optica (NMO) encompassing the functional / structural limitations do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph essentially for the reasons of record / herein.  

          Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of anti-C1q antibodies broadly encompassed in the claimed methods.    One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.
     It has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  
     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function.   Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity and in some circumstances, some substitutions increased antigen binding in one antibody while ablating it in the other.   Further, the determinants of antibody properties, such as stability, solubility and affinity for antigen, important to its functions are overlapping; thus engineering an antibody to be more soluble may cause a loss in affinity for its antigen.

     With respect to mammalian C1q and mammalian C1 complex, the claims do not define the relevant identifying characteristics, including the relevant amino acid sequences of the claimed specificities of mammalian C1q / C1 complex recognized by anti-C1q antibodies that would identify the claimed specificities resulting in the treatment of neuromyelitis optica encompassed by the claimed methods.

     The term antigen refers to any entity - a cell, a macromolecular assembly or a molecule – that may be bound by either a B cell receptor or an antibody.  The binding portion of an antigen is a B cell epitope or an antigenic determinant.  If an antigen is a protein, an epitope may be either a short peptide from the protein sequence or a patch of atoms on the protein surface in the three-dimensional space.  
    The property of an antigen to bind specifically complementary antibodies is known as the antigen’s antigenicity; likewise, the ability of an antigen to induce an immune response is called its immunogenicity.  Neither antigenicity nor immunogenicity is an intrinsic feature of the antigen.  Antigenicity is defined with respect to a specific antibody and an epitope thus acquires an identity only because an antibody is able to bind to it.


not comprised of a contiguous sequence of amino acid residues, but instead, the residues are perhaps widely separated in the primary protein sequence, and are brought together to form a binding surface by the way the protein folds in its native conformation in three dimensions.

    The problem here is the claims do not recite the structural characteristics of the claimed mammalian C1q and the claims / specification encompass a broad range of specificities of a genus of anti-C1q antibodies encompassing a variety of functional and structural attributes that reads on the anti-C1q antibodies and their respective specificities.
    Even if the structures of mammalian C1q, it would be presumptuous to make functional assignments, including anti-C1q antibody specificity and functional in therapeutic modalities merely on the basis of some degree of similarity between amino acid sequences.   

     Note that a single amino acid substitution in a common allele ablates binding of an antibody.
 
     Note that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.  The claims do not recite and the instant specification does not provide sufficient written description as to the correlation between the chemical structure and function in the context of the claimed mammalian C1q with the claimed anti-C1q antibodies as it reads on the structure-function correlation of both the anti-C1q antibodies and specificity for mammalian C1q.  

    Other than the disclosure of the 4A4B11 anti-C1q antibody (e.g., see paragraph [0106], Example 2 of the specification) and a disclosure of antibodies encompassing diverse epitopic specificities / binding affinities and functional properties and diverse structural features, including modifications, substitutions, deletions, affinity maturation for example and the reliance upon known methods of producing and screening for antibodies of interest (e.g., see Brief Summary, Detailed Description of the Invention in the specification),   the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-C1q antibodies as well as mammalian C1q having the structural / functional in the absence of function-identifying structures and an absence of a representative number of species an absence of a description of a sufficient variety of species to reflect the variation within the genus encompassed by the claimed invention. 
 
   The problem here is that the instant specification fails to provide a disclosure of which amino acids and modifications are required for the anti-C1q antibodies to have the appropriate antibody specificity for C1q for and its use in the treatment of neuromyeltis optica encompassing the various structural / functional attributes and antibody specificities encompassed by the claimed invention.  

    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).  In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).
     Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
Fiddes v. Baird, 30 USPQ2d 1481, 1483.

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 

     The Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
   
    The problem here is that the instant specification fails to provide a disclosure of the function-identifying structures required for the anti-C1q antibodies and /mammalian C1q encompassed the claimed limitations to be used in the treatment of neuromyelitis optica encompassing the various structural / functional attributes and specificities encompassed by the claimed invention.  

    Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.

     Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the claimed class of the genus of anti-C1q antibodies and mammalian C1q / C1 complexes encompassed the claimed limitations, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
and the specification at best describes plan for making anti-C1q antibodies and mammalian C1q and functional attributes and specificities encompassed the claimed limitations, and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 
     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted.

   To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).

    In contrast to applicant’s disclosure of known means of making and screening for anti-C1q antibodies of interest as well as the disclosure of one particular anti-C1q antibody (4A4B11),  
     the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus. 
    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).

    An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemical name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).



not describe the structure-identifying information about the claimed anti-C1q antibodies / mammalian C1q, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed antigen-binding immunoglobulin binding molecules themselves.

      “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 
     “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.

    Therefore, there is insufficient written description for genus of anti-C1q antibodies and mammalian C1q broadly encompassed by the claimed invention to provide sufficient structure for the anti-C1q antibodies and mammalian C1q claimed at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

      A “representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).

    With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)

     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

    Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).
. 
      For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 

     The art recognizes a variety of functions of anti-C1q antibodies.
     Even though applicant points to evidence that multiple anti-C1q antibodies exist. 
     this does not indicate that any such antibody has the properties necessary to work in the claimed methods.

     Even if other anti-C1q antibodies are known, applicant does not direct the skilled artisan, 
     there is unpredictability based upon the breadth of the claims and species specifically enumerated based upon the functionally-defined genus, where even small differences in anti-C1q antibodies will have disparate structures, specificities and functional actions  (e.g., epitopes, multiple specificities and multiple functional properties versus binding) in the claimed methods of reducing risk of developing or treating NMO comprising administering to a mammal an anti-C1q antibody administer anti-C1q antibodies. 
  
    Here, the claims are directed to a genus of anti-C1q antibodies are defined by their desired binding to mammalian C1q.  Therefore, there is insufficient written description for genus of anti-C1q antibodies and mammalian C1q having the claimed “limitations” at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 USC 112.

     Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  

    Applicant’s arguments have not been found persuasive.

5.  Applicant’s arguments set for in the Brief on Appeal, filed 03/02/2021, are rendered moot in view of the New Grounds of Rejection under CFR 103 obviousness herein.

6.  Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over
      Ratelade et al. (Neruomyelitis optica: Aquaporin-4 based pathogenesis mechanisms and new therapies; Int J Biochem Cell Biol 44(9): 1519-1530, 2012; doi:j.biocel.2012.06.013.) in view of       Phuan et al. (J. Biol. Chem. 287: 13829-13839, April 20, 2012; doi: 10.1074/jbc.M112.344325 originally published online March 5, 2012) (of record),   
      Christadoss et al. (US 2011/0104156) (1449; #AA) and
      Alexander et al. (Administration of the soluble complement inhibitor, Crry-Ig, reduces inflammation and aquaporin 4 expression in lupus cerebritis; Biochimica et Biophysica Acta 1639: 169-176, 2003).





      where NMO pathogenesis mechanisms, including AQP4-IgG induced internalization of AQP4 and glutamate transporters, complement-independent cell-mediated cytotoxicity and AQP4-IgG inhibition of AQP4 water transport function,
      including therapies selective blockers targeted for AQP4 or AQP4-IgG (see Abstract)
      including immunosuppression (page 2, paragraph 1),
      including a defining feature of NMO is the presence of serum autoantibodies against AQP4 (called AQP4-IgG or NMO-IgG), where AQP4-IgG is pathogenic in NMO, where AQP4-IgG binding to AQP4 on astrocytes is thought to cause complement-dependent cytotoxicity leads to leukocyte infiltration, cytokine release and blood-brain barrier breakdown (page 2, paragraph 2),
      that AQP4 autoimmunity frequency coexists with other autoimmune diseases (page 3, paragraph 3),
     when bound to their cellular target, antibodies, including AQP4-IgG can cause complement activation, causing cell death (complement-dependent cytotoxicity, CDC) and/or activation of effector cells causing cell death (ADCC) (see page 3, paragraph 2; 
     as the IgG Fc region binding complement protein C1q and effector cell receptor FcR
     where AQP4-IgG in NMO is predominantly of the IgG1, which strongly activates complement and binds all classes of Fc receptors (page 4, paragraph 1)
      that efficient CDC requires AQP4 assembly in OAPS (orthogonal arrays of particles; AQP4 monomer assemble in membranes as tetramer which can further associate with cell plasma member as aggregates (see AQP4 structure and function on pages 2-3) (ibid., page 4),
      that complement binding to AQP4 suggest a mechanism for the greatly enhance CDC involving C1q binding to AQP4-IgG when clustered within AQP4 OAPs (ibid.),
     where C1q is a large multivalent protein whose binding affinity to IgG is greatly enhance with increase binding valency (ibid.),
     where OAP formation by AQP4 enhance CDC at two levels: AQP4-IgG binding affinity to AQP4 and c1q binding to clustered AQP4-IgG (ibid.),
      as diagrammed in Figure 5, NMO pathogenesis involves binding of AQP4-IgG to AQP4 on astrocytes, which activates complement, leading to formation of membrane attack complex (MAC) and primary  astrocyte injury and initiation of inflammatory response / reaction, which damage oligodendrocytes and neurons secondarily and myelin loss,
      including that CDC is probably the major initiating mechanism in NMO, while other pathogenic mechanisms triggered by AQP4-IgG have been proposed (see Evaluation of NMO pathogenesis mechanisms on pages 6-8, particularly page 6, paragraph 3),
      including NMO therapy based on blocking AQP4-IgG binding to AQP4, including the use of immunosuppression and immunomodulation therapies that reduce cell surface AQP4 expression or OAP assembly, including a complement inhibitor (eculizumab; an anti-C5 antibody), including CDC and ADCC effector functions)   



     Ratelade et al. differs from the claimed invention by not teaching the use of anti-C1q antibodies in the treatment of NMO per se.

     Phuan et al. teach Complement-dependent Cytotoxicity (CDC) in Neuromyelitis Optica Requires Aquaporin-4 Protein Assembly in Orthogonal Arrays, including that CDC plays a central role in neuromyelitis optica in which neuromyelitis optica autoantibodies (NMO-IgG) bind to AQP4 on astrocytes, that AQP4 assembly is required for CDC by a mechanism involving C1q binding,
    where AP4 OAPS Increase C1q Binding and Complement activation by AQP4-bound NMO-Ig the study was the known multivalent interaction of C1q with antibody Fc region, cytotoxicity (e.g., see pages 13835-13386),
          that complement activation requires C1q binding to IgG,
          where reduced C1q binding is predicted to translate to reduce formation of the complement attack complex and consequent cytotoxicity,
     that it is generally believe that CDC is more important than ADCC in NMO disease pathogenesis, though involvement of ADCC in NMO may have implications (Discussion),
          that a consequence of the dual effects of OAP assembly on NMO antibody binding and CDC in the potential utility of targeting OAP formation by AQP4 for NMO Therapy
          wherein the significance is that this mechanism in neuromyelitis optica pathogenesis suggest therapeutic strategies by disruption of reducing NMO-IgG dependent CDC and neuromyelitis pathology,
          including the development of antibody blockers of NMO-IgG binding to AQP4 
    (e.g., see Abstract, Introduction, Discussion) (see entire document, including Abstract, Introduction, Experimental Procedures, Results, Discussion).

     Here, the prior art teach the key / required roles of CDC and C1q in NMO including that CDC is more important than ADCC in NMO disease pathogenesis as well as therapeutic strategies to disrupting NMO-IgG dependent CDC and neuromyelitis pathology, including the development of antibody blockers of NMO-IgG binding to AQP4.

    Christadoss et al. teach methods of treating autoimmune and/or complement-mediated diseases or conditions, including neuromuscular disease, including subjects at risk with pharmaceuticals that target / inhibit C1q and the classical complement pathway, including anti-C1q antibodies.  







    Christadoss notes that immunosuppressive drugs as eculizumab that prevents the cleavage of human complement component C5 into pro-inflammatory components, however use of this antibody must be carefully monitors as it can recue a patients ability to clear virus, bacteria and apoptotic and tumor cells, thus making patients more susceptive to bacterial and viral infection (see paragraph [0007]
     A specific inhibition of C1q does not substantially inhibits C1 and/or C4 does not substantially inhibit the MBL pathways and /or the alternative pathway (paragraph [0046]).

     Alexander et al. teach that the administration of the soluble complement inhibitor, Crry-Ig, reduces inflammation and aquaporin 4 expression 
in lupus cerebritis,
     including brain edema and the under causes of death in neurological disease, including regulation by aquaporin 4 (AQ4),
     where complement components including C1q and IgG detected in tissue indicating the blood-brain barrier was compromised and membrane attack complex were increased in intracranial hypertension patient,
    where complement activation may play an important role in the development of secondary brain damage such as edema, 
     where complement inhibition / complement depletion reduced inflammation and AQ4 expression, including the ability of chimeric Crry where the expression was restored to normal by complement inhibition
     where complement inhibition may provide a new therapeutics in inflammatory cerebral disorder, involved with AQ4 and complement activation
complement activation, increased of IgG (see entire document, Abstract, Introduction, Materials and Methods, Results, Discussion).

     Here the teachings of the prior art as a whole teach complement / complement activation play a significant role in diseases / disorders that have inflammation associated with AQ4. 
     In turn, the teachings of the prior art as a whole teach that inhibition of complement may provide an option of treating inflammatory disorders associated with AQ4.

     Here, the prior art as a whole teaches the key / required mechanisms associated with NMO, including C1q binding and the strategies by which to disrupt the pathology with antibody blockers, where inhibitory anti-C1q antibodies were known and suitable for treating complement-mediated diseases and conditions, including NMO, at the time the invention was filed.




     when bound to their cellular target, antibodies, including AQP4-IgG can cause complement activation, causing cell death (complement-dependent cytotoxicity, CDC) and/or activation of effector cells causing cell death (ADCC) (see page 3, paragraph 2; 
     as the IgG Fc region binding complement protein C1q and effector cell receptor FcR
     where AQP4-IgG in NMO is predominantly of the IgG1, which strongly activates complement and binds all classes of Fc receptors (page 4, paragraph 1)
      that complement binding to AQP4 suggest a mechanism for the greatly enhance CDC involving C1q binding to AQP4-IgG when clustered within AQP4 OAPs (ibid.),
     where C1q is a large multivalent protein whose binding affinity to IgG is greatly enhance with increase binding valency (ibid.),
     where OAP formation by AQP4 enhance CDC at two levels: AQP4-IgG binding affinity to AQP4 and c1q binding to clustered AQP4-IgG (ibid.),
      as diagrammed in Figure 5, NMO pathogenesis involves binding of AQP4-IgG to AQP4 on astrocytes, which activates complement, leading to formation of membrane attack complex (MAC) and primary  astrocyte injury and initiation of inflammatory response / reaction, which damage oligodendrocytes and neurons secondarily and myelin loss,
      including that CDC is probably the major initiating mechanism in NMO, while other pathogenic mechanisms triggered by AQP4-IgG have been proposed (see Evaluation of NMO pathogenesis mechanisms on pages 6-8, particularly page 6, paragraph 3),
      including NMO therapy based on blocking AQP4-IgG binding to AQP4, including the use of immunosuppression and immunomodulation therapies
          that complement activation requires C1q binding to IgG,
          where reduced C1q binding is predicted to translate to reduce formation of the complement attack complex and consequent cytotoxicity, wherein the significance is that this mechanism in neuromyelitis optica pathogenesis suggest therapeutic strategies by disruption of reducing NMO-IgG dependent CDC and neuromyelitis pathology,
          including the development of antibody blockers of NMO-IgG binding to AQP4;
          it would have been obvious to one of ordinary skill in the art from the teachings of the prior art as a whole would have incorporatated inhibitory anti-C1q antibodies in NMO therapeutic regimens to disrupt C1q-mediated CDC and neuromyeltis pathology with an  expectation of success at the time the invention was filed.

     Given the teachings of the prior art concerning the targeting complement-mediated cytotoxicity / C1q-mediated binding / complement activation in treating NMO as well as C1q binding / complement-mediated diseases or conditions, one of ordinary skill in the art at the time the invention was made would have been motivated to target C1q with inhibitory anti-C1q antibodies in the treatment of subjects having NMO or at risk of NMO to take advantages or properties of inhibitory anti-C1q antibodies at the time the invention was filed with an expectation of success.



        Under KSR, the rationale to support a conclusion that the claims would have been obvious is   that all the claimed elements (e.g., targeting C1q binding / mediated complement activation in NMO and the applicability of anti-C1q antibodies to bind and inhibit complement activation) were known in the prior art and one skilled in the art could have arrived at the claimed invention with no change in their respective functions and the combination would have yielded nothing more than predictable results;
     that all of the claimed elements were made part of ordinary capabilities of one skilled in the art based upon the teachings of the prior art;
     that all of the claimed elements were particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was ready for improvement where the results would have been predictable to one of ordinary skill in the art
     that all of the claimed elements were known options not of innovation but of ordinary skill and common sense; and
      that all of the claimed elements because it would have been obvious to try taking advantages of treating NMO by administering inhibitory anti-C1q antibodies with an expectation of success to inhibit complement activation and undesirable effects in targeting the complement mediated aspects of NMO.

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  
     “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).
     “There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.” Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

    An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 

     One cannot show non-obviousness by merely asserting that the references do not provide the sufficient elements of obviousness or by attacking references individually where the rejections are based on a combination of references.  In re Young, 150 USPQ 725 (CCPA 1968). 


     In turn, the teachings of the prior art as a whole teach that inhibition of complement may provide an option of treating inflammatory disorders associated with AQ4.

     Here, the prior art as a whole teaches the key / required mechanisms associated with NMO, including C1q binding and the strategies by which to disrupt the pathology with antibody blockers, where inhibitory anti-C1q antibodies were known and suitable for treating complement-mediated diseases and conditions, including NMO, at the time the invention was filed.

     Here, the prior art as a whole teaches the key / required mechanisms associated with NMO, including C1q binding and the strategies by which to disrupt the pathology with antibody blockers, where inhibitory anti-C1q antibodies were known and suitable for treating complement-mediated diseases and conditions, including NMO, at the time the invention was filed.

7.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

     The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

       New Grounds of Rejection under Noon-Statutory Double Patent are set forth herein.


     over claims 1-30 of U.S. Patent No. 10,227,398 (e.g., see claim 9 for NMO; column 8,   
          paragraphs 2-column 9, paragraph 1; column 55, paragraph 4) and
     over claims 1-28 of U.S. Patent No. 9,708,394 (for NMO, see disclosed in column 8, 
           paragraph 2; column 9, paragraph 1 and column 56, paragraph 4). 

         The claims of U.S. Patent No. 10,227,398 is drawn to treat diseases associated with C1q mediated activation with anti-C1q antibodies, including Claim 9 is drawn to NMO as the disorder.  The patented claims anticipate or render obvious the instant claims.

    The claims in the ‘394 patent are directed to anti-C1q antibodies and pharmaceutical compositions comprising same.  See for example U.S. Patent No. 9,708,394 claims 1 and 12.  
     When looking to what is covered by a product claim in a patent, the CAFC has indicated that it is appropriate to look to the underlying specification, and that the patented claim product covers not just the product itself, but also the intended uses contemplated by the patent. 
      See MPEP 804(II)(B)(2)(a) as well as Sun Pharm. Indus., Ltd. v. Eli Lilly & Co. cited therein.  
     The ‘U.S. Patent No. 9,708,394 patent explicitly states that the C1q antibodies disclosed therein can be used to treat neuromyelitis optica (NMO); see column 9 line 10 – 51; column 54 line 65 – column 55 line 5, and column 55 line 38 – 55.  
     Therefore at least claims 1 and 12 of ‘394, when understood following the guidance in MPEP 804(II)(B)(2)(a), anticipate the present method claims.

9. Claims 1-3 are provisionally rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable over claims 32-57 of copending USSN 16/911,954

     Copending claims of USSN 16/911,954 are drawn to methods of inhibiting synapse loss comprising administering an anti-C1q antibody, including, including treating a neurodegenerative disorder associated with complement activation, loss of synapse or loss nerve connections, including NMO (e.g., see claim 45).

    The copending claims anticipate over the instant claims to the treatment of neuromyelitis optica with anti-C1q antibodies.

10.  No claim allowed.










     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
May 5, 2021